Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
This action is responsive to RCE filed on 3/3/2021.
Claims 1-17 are subject to examination.  Claim 17 is a newly added claim.
An IDS filed on 3/3/2021 has been considered and entered by the Examiner.
Allowable Subject Matter
Claims 1-14, 15, 16, 17 respectively are allowed and renumbered as claims 1-14, 16, 17, 15 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “the terminal device being communicable with a first server device that stores first identification information uniquely identifying a plurality of first service users and (ii) a second server device that stores second identification information uniquely identifying a plurality of second service users, wherein each of the first service users is a member of a first service provided by the first server device, and wherein each of the plurality of second service users is a member of a second service provided by the second server device, the operations comprising: transmitting, to the first server device, a first instruction to store the second identification information of a first user, wherein: the first user is one of the plurality of first service users using the terminal device; the first is one of the plurality of second service users, and the second identification information of the first user is associated with the first identification information of the first user; obtaining, from the server device, a notification of completion of a process responding to the first instruction; causing the notification of the completion .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453